 TOM'S FOODSTom's Foods,,Inc.andBakery, Confectionery & To-bacco Workers International Union,AFL-CIO-CLC. Cases 10-CA-22037 and 10-CA-22122-1.16 December 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 11 August 1987 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,[ andconclusions, to modify the remedy,2 and to adoptthe recommended Order.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Tom'sFoods, Inc.,Columbus,Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Order, except the attached notice issubstituted for that of the administrative law judge.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe agree with the judge's finding that Supervisor William Gafford'sremarks to employees George Starnes and Donald Robinette constituteinterrogations into the union activities of the employees, in violation ofSec 8(a)(1) In light of this conclusion, we find it unnecessary to pass onthe judge's conclusion that Supervisors Ballard and Whaley unlawfullyinterrogated employees, because the finding of these additional violationsmerely would be cumulative and would not materially affect our OrderMember Babson applyingRossmore House,267 NLRB 1176 (1984),'agrees with the judge's findings that Supervisors Ballard and Whaley un-lawfully interrogated employeesWe agree with the judge that the Respondent solicited an employee toreport on a union meeting in violation of Sec 8(a)(1) In doing so wenote that Supervisor Gafford who made the solicitation, also unlawfullyinterrogated employees and threatened employees with discharge in retal-iation for their union activity In this context, Gafford's asking an em-ployee to let him know what was said at a union meeting clearly consti-tuted an unlawful solicitation to report on union activitiesMember Babson in concluding that Supervisor Gafford violated Sec8(a)(1) by soliciting employee Regan to report on a union meeting, relies,as did the judge, solely on Gafford's remark itself2In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)3We have modified the judge's notice to conform with his recom-mended orderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government645The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate our employees abouttheir activities on behalf of Bakery, Confectionery& Tobacco Workers International Union, AFL-CIO-CLC or any other labor organization.WE WILL NOT threaten our employees with dis-charge because they engage in union or protectedactivities.WE WILL NOT solicit our employees to reportback to management, the events in union meetings.WE WILL NOT engage in surveillance of our em-.ployees' union meetings.WE WILL NOT terminate or suspend our employ-ees because they engage in union activities.WE WILL NOT in-any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer immediate and full reinstatementto Albert Reynolds to his former position or, if thatposition.no longer exists, to a substantially equiva-lent position without prejudice to his seniority orother rights and privileges.WE WILL make Albert Reynolds whole for anyloss of earnings he may have suffered by reason ofour discrimination against him, with interest.WE WILL remove from our files any reference tothe unlawful discharge and notify Albert Reynoldsinwriting that this has been done and that the dis-charge will not be used against him in any way.Tom's FOOD, INC.Gaye Nell Hymon, Esq,for the General CounselBeatrice C.Hubbard, Esq.,of Nashville, Tennessee, andRobert O. Sands, Esq. (Ogletree, Deakins, Nash, Smoak& Steward),of Atlanta, Georgia, for the Respondent.287 NLRB No. 66 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASE'J.PARGEN ROBERTSON, Administrative Law Judge.This case was heard in Columbus, Georgia, on 22 and 23April 1987. The complaint is based on the charge in Case10-CA-22037 filed on 25 September 1986 and amendedon 31 October 1986 and on the' charge in Case 10-CA-22122-2 that was filed on 31 October 1987. An orderconsolidating cases, amended consolidated complaint,and notice of hearing issued on 21 November 1986. Thecomplaint alleged that Respondent engaged in conductviolative of Section 8(a)(1) and (3) of the Act.FINDINGS OF FACT1.JURISDICTIONRespondent, in its answer to the complaint, admittedall the commerce allegations, that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the Union, Bakery, Confec-tionery & Tobacco Workers International Union, AFL-CIO-CLC, is and has been at all times material, a labororganization within the meaning of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The 8(a)(1) Allegations1.Surveillance of a union meetingEmployee Ronnie Mitchell testified regarding a l2 Oc-tober 1986 union meeting in ColumbusA. I' was at the meeting. I was on the northwindow. I noticed a supervisor's truck was downthere stopped at the light. He went north on BroadStreet,and he turned south on 9th Street andstopped in front of where we was having the meet-ing at.Q.Who was the supervisor you saw?A. Roy Gresham.Q. Okay, go aheadA. And I took some pictures from upstairs. Iwent downstairs, Tom Walls and I. Tom holleredjust as we began to come out the door, and I comeup with the camera and he took off. So, I took sev-eral pictures of him driving off down the street.Mitchell testified that he recognized Roy Gresham asthe driver of the truck. Mitchell testified that Greshammade two trips around the union hallTom Walls testified that he saw Roy Gresham circlethe block while Mitchell was taking pictures of Gresh-am.Roy Gresham admitted that he drove by the unionmeeting on 12 October 1986. However, Gresham testi-fied that he was following his regular route to his hunt-ing camp and, even though he knew the union meetingwas planned, he thought the meeting had finished beforehe had arrived. 'Gresham denied that he circled theblockGresham also denied that he stopped in front ofthe union hall.ConclusionsPictures taken by Ronnie Mitchell were received inevidence Those photographs support Walls' and Mitch-ell's testimony.Mitchell testified that he first took several picturesfrom the second floor of the union hall. Pictures identi-fied as 1-A, 1-F, 1-B, and 1-E appeared to have beentaken from the second floor in that sequence. Subse-quently, as Gresham circled back in front of the hall,Mitchell ran down with Tom Walls and took several pic-tures at street level. Pictures 1-C, 1-G, 1-H, and 1-D ap-peared to have been taken in sequence at street level.An examination. of the pictures showed that Gresham'struck was in approximately the same relative positions inphotographs 1-B and 1-G and photographs 1-E and 1-H.Gresham denied stopping in front of the hall. Since histruck appears in the same relative position in 'photos 1-Band 1-E, which were taken from the second floor, as in1-G and 1-H which were taken after Mitchell finished hisphotographs from the second floor, then ran downstairsto the street, it is apparent that Gresham's truck passedthe same points in front of the union hall on at least twooccasions.Therefore, I discredit Gresham's testimony that he didnot circle the block. I credit the testimony of MitchellandWalls.Their testimony showed that Gresham en-gaged in surveillance of the union meeting.General Elec-tricCo.,255 NLRB 673 (1981).2. Interrogationsa.Supervisor Bobby BallardFormer employee John Andujar testified about a meet-ing he had with Bobby Ballard, 'a supervisor in the candydepartment-He brought me into the office. We had had ameeting about a week previous with the companypresident, a couple of other people, they weretrying to tell us about production, stuff like that.And he asked me-he told me he brought me inthere to ask me what my opinion was on the meet-ing and stuff like that. And we really didn't talkabout it. He asked me a question and then he neverletme carry through with it Then he started askingme did I hear about anything going on in the plant.Isaid, "What are you talking about?" He said, "Idustwanted to know have you heard any rumorsgoing on in the plant?" I said, "Really, I don'tknow what you are talking about. What do youwant to know?" I said, "Do you want to knowabout the union?" He said, "Oh, is there somethinggoing on about the union?" I said, "Yeah, I supposethat'swhat you brought me up here for." He said,"Well, I want to tell you right now I didn't bringyou in here to talk about the union or nothing likethat " But that' was' what the whole conversationwent on, the whole time I was in there, he told me TOM'S FOODSthat the union was no good, it brought aroundcrime and stuff like that and it brought down peo-ple'swages, it got people in trouble, and stuff likethat.And, you know, I just told him that I wasn'treally involved in it or anything. He asked mewhere did I hear it from. And I can't recall thelady's name, but I told him I knew that she hadtalked to them about two days before I went up tothe office, and I told him I heard it from her, thesameperson that he heard it from. And he said,"Well you don't really wanta union here,do you?"I'said, "Well, you know, it's what the people want.I'm not but one person. But my opinion is I think itwould be all right, you know, if everybody wantsit."And he said, "You know, the union is no good,and stuff like that "Then after we talked about it for a little while, hesaid, "Now, I want you to know I didn't bring youup here to talk about the union or nothig like that."But, you know, basically the whole conversationwas about the union.Bobby Ballard did not testify.The above testimony was unrebutted and is credited.Andujar's testimony showed that Ballard subtly broughtthe conversation around to the point when the Unionwas discussed.Moreover, it is clear that once Andujarraised the issue of union activity, Ballard proceeded toquestion Andujar in a manner designed to withdraw in-formation about the employees' union activities.Andujar admitted that he told Leadman CharlesHorne that he favored the Union. However, there is noevidencebeyond Andujar'scomments to Horne thatwould indicate that Andujar was an open and activeunion supporter. Therefore this case must be destin-guished fromRossmore House,269 NLRB 1176 (1984) Ifind that Ballard interrogated employee Andujar in viola-tion of Section 8(a)(1)Robins Federal Credit Union, 273NLRB 1352 (1985).b.Brady WhaleyCurrent employee Jimmy Milner testified to a conver-sation he had with Personnel Manager Brady Whaley on16 September 1986:Well, it started around September the 9th whenmy father died. So, we had his funeral on Sunday,September the 14th; and I went down to the plantto thank the people for sending flowers and cardsand everything. So, I took a card down there tothank them And on my way out, I met Brady, andhe asked me was there anything that he could dofor me So, I told him,I said,"Well, you know I'mnot working at the time," because I was out hurt orhad an injury down there. And so, he told me tocome back Tuesday, which was September the16thSo, I went back down there that morningaround 10:00. So, he said "Well, Jimmy,here's acheck for you for a hundred dollars." And justbefore he handed me that check, he told me-heasked me, he said, "Jimmy, I heard that y'all had aunion meeting down there at your father's funeral."647And I said, "Brady, what are you talking about?"He said, "I heard that y'all had a union meetingdown there at your father's funeral." He said, "Itmight not have been exactly at your father's funer-al, but I heard that y'all had a union meeting downthere." And I told him, I said, "I don't know whatyou are talking about," You know, just like that.And then I asked him why he was picking on me,you know. And that was mostly about what wassaid.Whaley's testimony concerning his conversation withMilner was as follows:A. And we were talking about his father. Andduring the conversation, Jimmy brought up the factthat he and his family didn't have money to buygroceries. Jimmy had been going through a hardtime because of an accident he had at Tom's, and atthe time he was not working He was on Worker'sComp, that's what he was receiving. So, I askedJimmy did he need any help, and he said he did. So,Iwent out and spoke to the clerk in the office andgot with accounting and I worked out a deal wherewe could provide Jimmy with a donation fromTom's. That process took probably about an hourto get the check. During that hour stay, Jimmystayed in my office and, you, know, we talked.Q. Okay. And did you have a conversation spe-cifically about his father's funeral?A. Oh, yes, we did I told Jimmy that I hadheard in the plant that the union used his father'sfuneral as a mechanism to have a meeting; and whatI told Jimmy was, you know, I thought that wasvery disrespectful toward the memory of his father,and that was it. I didn't ask him any question. Ididn't ask him did he attend the meeting or who at-tended the meeting or anything.To an extent Whaley's testimony corroborated that ofJimmy Milner. Even though Whaley testified that he didnot ask Milner questions regarding the union meeting hiscomments to Milner obviously placed Milner in a posi-tion of having to respond. I found Milner to be more re-liable of the two. To the extent their testimony conflicts,IcreditMilner. If Milner had refused to respond toWhaley's comments his silence would have suggestedthat he cooperated with the Union in holding a meetingat his father's funeral I find that Whaley's comments toMilner constituted interrogation in violation -of Section8(a)(1)c.WilliamGaffordCurrent employee George Starnes testified to two con-versations he had with Supervisor William Gafford inSeptember 1986:He just wanted to know how the union wasgoing and how the meeting went out at Flat RockPark. He said he had heard we had been served hotdogs and hamburgers.Q. What ifanything did you say to him? 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA I just told him that I was trying to stay awayfrom it.IQ. When did the next discussion take place?A. It was pretty close to the last of September.Q. Andagain,who was the supervisor?A. William Gafford.Q.Where did that discussion take place?A. Out on the floor in front of his office.Q.Was anybody else present during the conver-sation?A. No.Q. If you would, tell us what you recall being.said by Mr.-Gafford during that conversation.A He said the company knew all the people thatwas doing all the pushing for the union and theyhad better hope it goes through or all of them,would be gotten rid of, one of twoat a time, said itmay take a year or two.Gafford admitted that he talked to all the bakery em-ployees about the Union. He did not deny the testimonyof George Starnes. I credit Starnes' testimony.Gafford's comments to Starnes constituted interroga-tion into the union activities of the employees I find thatthose comments constituted a violation of Section 8(a)(1).d.William Gafford, 8 September and mid-September1986Current employee Donald Robinette testified to twoconversations he had with Supervisor William Gafford.,In direct and on cross-examination Robinette placedthose meetings at 8 September and mid-September 1986: ,A. He asked me if I went to theunion meeting; Itold him I did. And he asked me if they served usanything to eat.Q. When did the next discussion take place?A. Oh, about the middle of September, the best Ican rememberQ. And who was the supervisor involved in thatdiscussion?A. William Gafford.Q Where did that discussion take place?A. Mixing roomQ. Again,, was anybody else present?A.There was other people, around but theycouldn't hear us talking.Q. What do you recall being said?'A.,He asked me-he asked me-well, 'he ex-plained something to me one time about this man hehad known that worked for the union in about-,something about their retirement plan. I forgot ex-actly what it wasQ. Do you recall in this particular discussion ifthere was any mention of jobs made?A Well, he said that if anyone-if the,union didgo in, some people would lose their jobs.William Gafford admitted talking to all the bakery em-ployees about the Union. However, Gafford testified thathe did not specifically recall his conversations withDonald Robinette.In view of the entire record and especially Gafford'stestimony that he talked to all the bakery employeesabout the Union, I credit the testimony of Donald Ro-binette concerning his conversationwith Gafford.'Robin-ette's testimony established that he was illegally interro-gated by Gafford in violation of Section 8(a)(1).3Threat of discharge'Albert Reynolds placed a conversation between heand William Gafford in mid-September 1986. The Gener-alCounsel alleged that a portion of that conversation in-cludes the threat of discharge by William Gafford. Thosecomments, as testified to by Albert Reynolds are as fol-lows:_And I told him,Isaid,"Well,we've got theunion trying to come in here, same type they've gota Sunshine, and they haven't been on strike in years-out there." I said, "I didn't think this one willhappen." And he told me, he said, "Well, you knowif anybody finds out you are for the union you areautomatically, fired." I told him, "Yeah, I knowthat."William Gafford testified that Albert Reynolds nevertold him he was for the Union. However, Gafford didnot specifically deny Reynolds' version of their mid-Sep-tember conversation. As shown below I credit Reynolds'testimony. I find that Gafford's comments to Reynoldsconstituted threats of discharge for engaging in union ac-tivity in violation of Section8(a)(1)4. Soliciting employees to reporton union meetingsCurrent employee Ronnie Regan testified, that in lateSeptember 1986 he told William Gafford that he wasgoing to a,union, meeting. Gafford replied, "Well, let meknow what.they say "William Gafford testified that he did not recall thisspecificconversationwithRonnieRegan about theUnion. However, as,shown above, Gafford admitted that,he talked to,all the employees about the Union.Icredit Regan's testimony in this regard. His testimo-ny showed that Gafford solicited him to report back on.the activitiesat anemployees, union meeting in violationof Section 8(a)(1).United Supermarket,261 NLRB 1291(1982). ,B The 8(a)(1) and (3) Allegations1.Albert ReynoldsAlbertReynoldsworked for Respondent from 20April 1971 until he was suspended on 18 September 1986and discharged on 23 September 1986. The GeneralCounsel alleged that Reynolds' suspension and dischargewereillegal.Reynolds' immediate supervisor was William Gafford.About 3 weeks before his suspension Reynolds in-volved himself in prounion activities. He solicited em-ployees tosign unionauthorization cards in the plant.About 3 days before his termination Reynolds talked to TOM'S FOODS649his supervisor about the Union According to Reynolds,his, conversation with William Gafford was as follows-'A He asked me did I know anything about theunion trying to come in the plant. I told him I did.And he said, well, said' the only thing he hated, ifthe union come in, that it may be like some of theunions up North, the plant may be shut down or onstrike or something, people would lose their carsand houses and things. And I told him, I said,"Well, we've got the union trying to' come in here,the same type they've got at Sunshine, and theyhaven't been on strike in years out there."I said, "Idon't think this one will happen." And he told me,he said,"Well, you know if anybody finds out you-are for the 'union you are automatically fired." Itold him, "Yeah, I know that "WilliamGafford admitted that he talked to all thebakery employees including Albert Reynolds about theUnion. Gafford said he did not recall what was said ineach conversation. Although Gafford denied that Reyn-olds told him Reynolds favored the Union, Gafford didnot deny Reynolds' version of the conversation about theUnion.As shown here, I do not credit Gafford's denials abouthis conversation with employees about the Union. Gaf-ford admitted that he did not recall specific conversa-tions even though he admittedly told all the bakery em-ployees- that he opposed the Union. I credit Reynolds'version of the conversation with Gafford. Gafford'scomments illustrate that he felt Reynolds supported theUnionOn 17 September 1986 Reynolds overslept and wasphoned at home.' Reynolds arrived at the' plant at 6:30a.m., 30 minutes late for his 6 a.m. shiftReynolds clocked 'iiiat6:30 a.m. but he subsequentlywent to the bathroom and drank a cup of coffee beforereporting to the lineWilliam Gafford admitted that hesaw Reynolds in the breakroom before Reynolds startedwork. According to both Reynolds' and current employ-ee Donald Robinette, Gafford agreed that, it Was - alrightfor Reynolds'to drink a cup of coffee before he startedwork.'Gafford denied telling Reynolds it was alright forReynolds to have a cup of coffee. However, accordingtoGafford's version he did not order Reynolds to theline immediately nor did he tell Reynolds that Reynoldscould not finish his coffee. I credit Reynolds and Robin-ette.SubsequentlyReynolds reported to the line andworked the remainder of the day. In his testimony,Reynolds recalled that he started work at 6:40 a.m.Reynolds signed a statement to the Georgia Departmentof Labor placing the time at 6:45 a.m. when he startedhiswork. Respondent places the time when Reynoldsbegan work at 6.50 a m. Therefore, it is apparent thatsome 10 to 20 minutes lapsed between Reynolds' arrivalat the plant and the time he began work.On 18 September Reynolds was suspended by Supervi-sor Ellis Kennedy pending an investigation into the inci-dentof 17 September.Subsequently Reynolds was, discharged on 23 Septem-ber for allegedly falsifying his timecard on 17 September.Respondent contended thatReynolds should haveclocked in the time he began work rather than the timeReynolds entered the, plant.'ConclusionInconsiderationofwhether the General Counselproved, prima facie, that Respondent was motivated tosuspend and discharge Reynolds because of protected ac-tivity, I note that Respondent, through Supervisor Wil-liamGafford, learned 3 days before 18 September thatReynolds supported the Union The findings regarding8(a)(1) allegations here, plus Supervisor Gafford's testi-mony illustrate that Respondent and Gafford harboredunion animus.Reynolds had worked for Respondent for over 15years. Prior to September 1986 Reynolds had not beendisciplined.SupervisorEllisKennedy admitted thatReynolds was a punctual employee. Respondent admit-ted that Reynolds would not have been disciplined forbeing late on 17 September 1986 According to Respond-ent, the sole reason for Reynolds' suspension and dis-chargewas the alleged falsification of his timecard.However, the evidence calls into question whetherReynolds falsified his timecard.Reynolds testified that he clocked in the time he ar-rived at the plant, 6:30 a.m. Respondent's witnesses ad-mitted that their investigation failed to show that Reyn-olds did not arrive at 6.30 a inMoreover, the evidenceshows that Reynolds saw his supervisor, William Gaf-ford, in the breakroom a few minutes after 6:30. At thattime Reynolds was subject to the direction of SupervisorGafford.The credited evidence showed that Gaffordagreed that Reynolds could finish a cup of coffeeSubsequently,during interviewswith supervisor,Reynolds consistently' admitted that he did not beginwork' until after `6 30 am There was no showing thatReynolds ever claimed anything other than 6:30 a.m. wasthe time he entered the plant.In view of the above, I am convinced that the GeneralCounsel proved a prima facie case.Respondent contends-that the evidence showed thatReynolds would have been suspended and discharged inthe absence of protected activities. In that regard I shallexaminewhetherRespondent customarily dischargedemployees for similar activity.Respondent contended that the evidence supported itscontentions that in situations similar to the one withAlbert Reynolds, employees were routinely discharged. Ifind that the record does not support Respondent.Regarding Respondent's policy, Respondent's supervi-sors admitted that it had no published policy illustratingto employees that, when late for work, employees wererequired to clock in the time they actually started work.'iRespondent,in its brief,argued that Reynolds admitted that Re-spondent's policy was for employees to clock in the time they start workReynolds testified at Tr, 163 and 164 and on R Exh 9, that when hearrived before his shift, he started work at the begining of his shift How-ever, Reynblds testified that when late he, and other employees,routinelyContinued 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMoreover, it was admitted that no one told Reynoldsabout Respondent's alleged late clock-in policyAdditionally, Supervisors Kennedy and Gafford admit-ted that employees are routinely permitted to correcterrors in timecards. Kennedy testified that if employeesmade a mistake in their time, "Yes, they can change it, ifthey admit they made a mistake " Gafford testified thatwhen he sees a card is not filled out right, "I will justtake it to, the employee and ask him about it, if it'sright."Then, according to Gafford, the employee may"Straighten it out." Nevertheless, when Reynolds offeredto correct his timecard if it was wrong, Respondent re-jected his offer.'Regarding prior alleged timecard falsifications, therecord included documentation on former employeesVirgle Ivins,Dave Gary Jr., Tommy Edmonds, Lyn-wood (Joe) Regan, Walter Hobbs, and George Williams.Concerning Virgle Ivins, Ivins was found to have leftthe plant sometime before 1:45 p.m. on 6 September 1985even though Ivins clocked out at 2 p.m. Ivins was dis-charged.Concerning Dave Gary Jr., the documentation showedthat Gary was first suspected of leaving the plant before7 a.m. on 28 August 1986. Gary clocked out at 7 a.m Onthe following day, Gary's supervisor saw Gary leavingthe parking lot at 6:50 a.m. even though Gary hadclocked out at 7 a.m. On 4 September 1986 Gary ex-plained that he had planned to correct his timecard butdid not do so because of a meeting in the office. Garywas not discharged. He returned to work the next day.Tommy Edmonds clocked in at 10 p m on 21 June1984 but was not seen until 11:10 p.m. On 25 June 1984Edmonds was first seen at 11.04 p.m, even though heclocked in at 10:30 p m. During the investigation, Ed-monds admitted, "that he came in at 10.50 p in. on 6-21-84." Edmonds was dischargedConcerning Lynwood (Joe) Regan, the record indi-cates that Regan clocked in at 10.3 (10:18) p.m. eventhough his shift started at 10:45 p.m According to Su-pervisor Jimmy Steed he suspected Regan of falsifing histimecard on 28 August 1986. Steed directed the shiftforeman to watch Regan. The foreman observed thatRegan started work at 11:05 p.m. Regan's timecardshowed a 10.3 (10:18) p.m. clock in. Steed told thebakery manager about the incident. Bakery Manager Si-zemore directed Steed to come in and observe Regan onthe evening of 29 August. On 29 August Steed observedRegan arrive at the plant at 10:50 p.m. and start work at10:58.After an investigation, Regan told supervision that"he thought he could get away with putting an incorrectstarting time on his timecard " Regan was discharged.On 24 November 1986 Supervisor Charlie Averatt mettwo employees, Walter Hobbs and George Williams, asthey entered the plant at 6:40 a.m. Both employees wereverbally warned for being late. Subsequently, it was dis-covered that both employees had clocked in at 6.30 a m.Both Hobbs and Williams were discharged.clocked in the time they entered the plant Contrary to the argument ofRespondent,Ifind that Reynolds,never admitted that it was Respond-ent's policy that employees clocking in late were required to indicate thetime they actually started work rather than the time they eniered theplantThe above records showed that none of the employeeswere discharged because their timecard reflected a timewhen the employee was in the plant but not at his workstationRecords showed that Ivins, Gary,Regan,Hobbs,and Williams were all out of Respondent's plantat a timewhen their timecards showed the respective employeewas at work.Two of the above incidents occurred shortly beforeReynolds was discharged. Dave Gary Jr was involvedin an investigationthat involved two evenings of work,28 and 29 August 1986. On the second evening Gary wasobservedleavingRespondent's parkinglot 10 minutesbefore his clock out time. Nevertheless, Respondent ac-cepted Gary's explanation and permitted him to return towork.On 28 August 1986 Lynwood Regan was suspected offalsifying his timecard. Thereafter, a foreman observedRegan falsifying his cardNevertheless,Regan waswatched on the following night Subsequently Regan ad-mitted clockingin anincorrect time because he thoughthe could get away with it.The above documents failed to show that Respondentwould have discharged Albert Reynolds in the absenceof hisunionactivities. In fact, those documents illustrat-ed that othercaseswere handled differently. Unlike thesituationsinvolving employees Gary and Regan, inci-dents that occurred shortly before Reynolds was dis-charged, the facts showed that Albert Reynolds was inthe plant at the time indicated on his timecard. Shortlyafterenteringthe plant Reynolds placed himself underthe direction of his supervisor,William Gafford Unlikethe situationsinvolving Gary and Regan, Reynolds wasnot given the opportunity of being observed a secondevening.UnlikeGary's situation,Reynolds' story wasnot accepted by Respondent and unlikethe,situation in-volving Regan, Reynolds did not tell Respondent that hewas trying to get away with clocking in falsely.The facts illustrated that Respondent was presentedwith nothing more than an employee that may have mis-understood Respondent's policy regarding clock in whenlate for work. Moreover, Reynolds was subject to the di-rection of his supervisor,William Gafford, in the break-room shortly after he clocked in. The credited evidenceshowed us that Gafford agreed that Reynolds couldfinish his coffee.It is obvious that Respondent bent over backwards tohave Albert Reynolds fit into a discharge offense mold.The evidence illustrated that Reynolds did nothing thatjustifieda legaldischarge2.Tom WallsIn consideration of whether the General Counselproved a prima facie case as to Tom Walls, I shall firstconsider whether Walls engaged in union activity, andwhether and when Respondent learned of that activity.Walls testified that he worked on behalf of the Unionby making house calls for union representatives and talk-ing to employees after work about the Union. Walls saidhe started his union activity "probably about 2 to 3weeks before his termination on 5 September 1986 " TOM'S FOODS651Respondent was advised, that Tom Walls and some 11other employees were assisting the Union, by a letter toRespondent from the Union dated 2 September 1986 Oncross-examination it was brought out that Walls felt hewas overheard by supervisors as he discussed the Unionduring breaktimeWalls' affidavit testimony, which wasbrought out during the hearing, referred to occasions on29 and 30 August 1986, when supervisors may, haveoverheard Walls speaking in favor of the UnionRegarding his work reassignment, Walls testified thatabout 2 or 3 weeks before his layoff he was taken off hisjob on the star bar line and told to repair some floures-cent lights in the supply room and' to arrange and orga-nize the stockroomWalls recalled that he continued towork in the supply room (called the cage) until he waslaid offWalls' testimony showed that he was assigned to thesupply room around the time he first became active fortheUnion and before, Respondent learned of Walls'union activity 2I find that the General Counsel failed to show that Re-spondent was motivated by Walls union activities in reas-signing his work. I recommend that the allegation be dis-missedHowever, Walls was subsequently laid off on 5 Sep-tember 1986. On that day Respondent had just receivedthe Union's 2 September letter naming Walls as one of its12 supporters Respondent received that letter on 4 Sep-tember 1986My findings here of other illegal activityagainst prounion employees, Respondent's knowledge ofWalls' union activities, and the timing of its actionagainstWalls, form the basis of a finding of illegal termi-nation.However, Respondent argued that Tom Walls was laidoff without regard to his union activities, and that Wallswould have been laid off in the absence of his union ac-tivitiesWalls was employed by Respondent as an .electricianon its star bar line.Walls was a member of the star barstart up crew when he was hired in March 1985,. Therecord showed that Walls continued to work on the starbar line until he was laid off on 5 September 1986.The record showed that the star bar line produced aproduct which was marketed by General Mills Thatproduct was a granola candy bar called Dandy Bar. Atits peak the star bar line included approximately 100 em-ployees.However, the anticipated demand for theDandy Bar did not materialize and because of cut backsnecessitated by General Mills, Respondent began layingoff star bar line employees on 14 October 1985 when 14employees were laid off Twelve more star bar employ-eeswere laid off on 30 November 1985. On 23 Decem-ber 1985, 42 star bar line employees were laid off. On 14April 1986, 16 employees were laid off. Seventeen em-ployees were laid off on 9 June 19862Although Walls may have been in error about the time he startedworking for the Union, he may also have been in error about the time ofhis job change However, documents also showed that thereassignmentoccurred before company knowledgeWalls' timecard showed that hefirstworked in the "shop" on 28 August That assignment predated the29 August conversation which Walls, in his affidavit, alleged may havebeen overheard by a supervisorAfter the 9 June 1986 layoff, General Mills wrote Re-spondent on 30 July 1986 and advised Respondent to re-start the star bar line on 4 August 1986, for an anticipat-ed 5 to 6 weeks' production. On 29 August 1986, howev-er,Respondent was advised by General Mills to ceaseDandy Bar production Nine employees including TomWalls were laid off when the star bar line shut down forthe last time.Respondent's policy required it to lay off qualified em-ployees in accord with their company seniority. TomWalls received "a temporary layoff' on 5 September1986As a temporary layoff, Walls did not have theright to bump into another area of the plant Neverthe-less,according to uncontested evidence, if Walls hadbeen permanently laid off, he would not have had suffi-cient seniority to bump into any other division or depart-ment. The record showed that Walls was the electrician-with the least seniority. No electrician was retained after5 September 1986 with less seniority than WallsThere were two maintenance employees with less se-niority than Walls, Bob McCoy and Ed Merritt. Howev-er, the evidence proved that both McCoy and Merrittwere mechanics. Moreover, despite Walls' testimony thathe could perform' any other maintenance job, the docu-mentary evidence failed to show that Walls was qualifiedas anything other than an electrician. No electrician hasbeen hired by Respondent since Walls was laid off.Ifind that the record proved that approximately 100employees were laid off because of the decline and even-tual shutdown of the star bar line The record showedthatWalls was laid off because of that shutdown, andthat the star bar line shutdown resulted from businessfactorswhich were not within the control of Respond-entWalls was laid off in accord with Respondent's es-tablished layoff policy. Therefore, as to Walls' layoff, therecord proved that Walls would have been laid off in theabsence of his union activities.Irecommend that the allegations regarding TomWalls' reassignment and layoff be dismissed .3Ronnie Mitchell "MaintenancemechanicRonnieMitchellwas thesecond listed employee in the Union's '2 September 1986letter to RespondentAs shown above, Respondent re-ceived that letter on 4 September 1986According to Mitchell, on 8 September 1986, he hadthe following conversation with Supervisor Gary Burde-'shaw.September the 8th, somewhere around 7.00 o'clock,Gary Burdeshaw came up to me and told me not togo back to the environmental lab anymore or haveanything else to do with the lab or Research andDevelopment because it was a one-man job, andthat he was going to let Robert Streetman handlethat from now on. Bulk raw materials was my joband that's what I do, that's where I work at, that'swhere I stay.Yes, he also told me not to be caught in anyother area of the plant and to use the restroom thatwas closest to my job and don't be going to any 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother partof theplant,just stay in my working areaand that's all.Subsequently, on 23 September 1986, Mitchell -had aconversation with Supervisor Jackie,Sanders:A. September 23rd? That't the day that JackieSanders told me that he wanted to see me; asked mehad I finished rounds, I told him no, that I had togo back to the candy building and shake the sugarbags over the main hoppers up there. And he toldme, say, "I've got a job for you to do, but I'm notgoing to tell you now because you would onlymake your rounds last longer." I said, "Why nottellmenow?" He said, "Oh, what the heck, comeon. I'll do better, I'll show you."He took me into the toolroom and told me hewanted everything taken off the floor, all parts,motors and everything, put on the shelves in theproper way they are supposed to be and then cleanitup thoroughly, dust and everything. And he alsotoldme that he was going to send me some help,which he never did.Q. How long did you remain in the toolroom?A. I think I was in thereabout 7 to 8 days, some-thing in that area. It was after the 23rd.Gary Burdeshaw testified that Mitchell's duties werechanged on 8 September 1986 because of a study con-ducted by Respondent, which showed that several em-ployees including Mitchell, were engagedin similar re-petitive dutiesMitchell had been making rounds whichcould have been handled during the rounds of employeeBobby Streetman.Mitchell's dutieswere changed inorder to avoid unnecessary duplication with Streetmanwho was more qualified. Burdeshaw denied that he re-strictedMitchell in any way According to Burdeshaw,Mitchell's regular job, which continued, placed him in'regular contact with the majority of the'employees in thecandy department.Regarding his assignment in the toolroom, JackieSanders testified that Mitchell had experienced troublewith his sugar unloading job over a long period of time:'On 24 September 1986 Sanders asked Richard Ramsey totrouble-shoot the sugar unloading system. Ramsey hadhandled that job some 3 years earlier Ramsey locatedthe problem but remained on the job throughout the dayto ensure the problem did not recur. According to Sand-,ers,Mitchells' assignment to the toolroom was actuallyan assignment of general cleaning which included thetoolroom. The assignment lasted for only 1 day.ConclusionsIt is apparent that Mitchell felt he was being restrictedbecause of the close proximity of Respondent's action tothe 2 September 1986 letter advising Respondent ofMitchell's union activitiesHowever, Respondent provedlegitimate business reasons for the change in Mitchell'sduties.Concerning the bathroom,Mitchell's affidavitshowed that he was told to use the restroom nearest hiswork only after he asked Burdeshaw which restroom heshould use. Concerning other restrictions, Mitchell wastold not to go in the environment lab after those dutieswere assigned to Bobby Streetman Mitchell's testimonyshowed that the employees in the environment lab wereresearch and development employees and those employ-ees were excluded from the bargaining unit Therefore, itwould havebeen nonsensicalto isolateMitchell fromthose employees if Respondent's purpose was to removeMitchell from contacts that could benefit the UnionConcerning the toolroom assignment, Mitchell's affida-vit and his timecards showed that Mitchell was mistakenin believing that job lasted several days. That assignmentlasted only 1 day, 24 September 1986. Jackie Sanders'testimony that Mitchell was moved in order to troubleshoot the sugar unloading system was not rebutted bythe General Counsel.Therefore, I find that Respondent proved that Mitch-ell's job change on 8 and 24 September 1986 would haveoccurred in the absence of Mitchell's union activities. Irecommend those allegations be dismissed4. Steve StokesFollowing Respondent's motion to dismiss paragraph10 of the complaint, I ruled that I would not allow Re-spondent to defend paragraphs 10 and 15. On examina-tion of the record and briefs of the parties, I am con-vinced that the General Counsel failed to prove the alle-gations of paragraphs 10 and 15.Regarding paragraph 10, the evidence showed thatemployee Ronnie Regan had a conversation with Super-visor Larry Shores in mid-September 1986, during whichShores told Regan "that through some extent they wereafter Steve [Stokes], were going to watch Steve, to apoint like that." Nothing was said in the conversationthatwould link Respondent's watching Stokes to theUnion.Regarding paragraph 15, there was no showing thatRespondent knew of Stokes' union activities at any time.Stokes talked with Supervisor William Gafford about theUnion in "late September." However, it appeared thatconversation occurred after Stokes' hours were reducedon 18 September, and, according to Stokes' testimony,nothing was said in that conversation that indicated thatStokes was supporting the Union, or that Respondentthought Stokes was supporting the Union. The Union's 2September 1986 letter which identified 12 employees thatsupported the Union, did not name' StokesTherefore, I find that the General Counsel failed toprove that Respondent, through Larry Shores, told anemployee that employees that supported the Unuon werebeing watched, and the General Counsel failed to provethat Respondent reduced the hours and withheld one ofSteve Stokes' breaks because of union or protected activ-ity.Respondent's motion to dismiss paragraphs 10 and 15is granted.CONCLUSIONS OF LAW1.Tom's Foods, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. TOM'S FOODS6532.Bakery, Confectionery & Tobbacco Workers Inter-nationalUnion, AFL-CIO-CLC is a labor organizationas defined in Section 2(5) of the Act.3.Respondent by interrogating its employees concern-ing their union activities-and desires, by soliciting its em-ployees to report on employees' union meetings; bythreatening its employees with discharge because of itsemployees union activities; and by engaging in surveil-lance of its employees union meetings, engaged in con-duct violative of Section 8(a)(1) of the Act.4.Respondent by suspending, discharging, and'tliereaf-ter failing and refusing to reinstate its employee AlbertReynolds because of its employee union activities, en-gaged in conduct violative of Section 8(a)(1) and (3) ofthe Act5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I shall order it to cease and desist there-from, and to take certain affirmative action necessary to-effectuate the policies of the Act.Having found that Respondent has illegally dischargeditsemployee. Albert Reynolds in violation of Section8(a)(1) and (3) of the Act, I shall order Respondent toofferReynolds immediate and full reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position without prejudice to hisseniority or other rights and privileges, and to makeReynolds whole, with interest, for any loss of earningshe suffered as a result of the discrimination against him.Backpay and interest shall be computed in the mannerdescribed inF W. Woolworth Co.,90 NLRB 289 (1950),andNew Horizons for the Retarded,283NLRB 1173(1987).3On these findings of fact and conclusions of law 'andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Tom's Foods, Inc., Columbus, Geor-gia, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Discharging, suspending, or otherwise discriminat-ing against employees because of their union or otherprotected, concerted activities(b)Coercively interrogating employees about its em-ployees' union activities(c)Soliciting its employees to report back on unionmeetings.(d)Threatening its employees with discharge becauseof their union activities.(e)Engaging in surveillance of its emplolyees unionmeeting.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2:Take the following affirmative action necessary toeffectuate the policies,of the Act.(a)Offer to employee Albert Reynolds immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job withoutprejudice to his seniority or other rights or privilegespreviously enjoyed, and make Reynolds whole for anyloss of earnings, plus interest, he suffered by reason of itsillegal action.(b)Remove from his files any reference, to the termi-nation of Albert Reynolds, and notify Reynolds in writ-ing that this has been done and that evidence of his un-lawful termination will not be used against him in anyway.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Columbus, Georgia, copies ofthe attached notice marked "Appendix."5 Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent-to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.'See generallyIsis Plumbing Co,138 NLRB 716 (1962)4 If no exceptions are filed as provided by Sec 102 46 of the Board'sIf this Order is enforced by a judgment of a United States court ofRules and Regulations, the findings, conclusions, and recommendedappeals, the words in the notice reading "Posted by Order of the Nation-Order shall, as provided in Sec 102 48 of the Rules, be adopted by thealLabor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all pur-the United States Court of Appeals Enforcing an Order of the NationalposesLabor Relations Board "I